Bigelow, J.
The description in the mortgage to the defendant was sufficient to include the carriage in controversy, it having been proved and identified as having been in the barn at Herbert Hall at the time the conveyance was executed. On this point, we cannot distinguish the present case from Winslow v. Merchants' Ins. Co. 4 Met. 306, and Harding v. Coburn, 12 Met. 333. The generality of a description, or the enumeration of specific articles in addition to those comprehended by a general description, does not prevent the transfer of articles not specified by a mortgage, which were intended to be conveyed by it and which are included in the general description, if they can be identified.
The evidence, to the competency of which exception was taken, was clearly admissible for the purpose of identifying the property, and as part of the res gestee. Exceptions overruled